Citation Nr: 0724197	
Decision Date: 08/06/07    Archive Date: 08/20/07

DOCKET NO.  04-07 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for psychiatric 
disability to include post traumatic stress disorder (PTSD).

2.  Entitlement to service connection for residuals of groin 
injury and right epididymectomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The appellant served on active duty from December 1967 to 
October 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied entitlement to service 
connection for epididymitis with epididymectomy claimed as 
groin injury.  

This matter also arises from a May 2003 rating decision 
wherein the RO denied entitlement to service connection for 
PTSD.  

The appellant has written that he got addicted to marijuana 
in service and had been on drugs ever since.  He claimed that 
he got hooked on drugs serving his country and thought he 
should be compensated for it.  This implied claim is referred 
to the agency of original jurisdiction for appropriate 
development.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the appellant has PTSD 
related to service.  

2.  The competent and probative medical evidence of record 
preponderates against a finding that the appellant's 
epididymitis and right epididymectomy was present during or 
otherwise related to service.  


CONCLUSIONS OF LAW

1. The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2006).  

2. Residuals of groin injury and right epididymectomy were 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in January 2002, December 
2002, April 2004, July 2006, and December 2006; rating 
decisions in September 2002 and May 2003; a statement of the 
case in December 2003; and a supplemental statement of the 
case in January 2006, March 2006, and April 2006.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in a 
supplemental statement of the case issued in November 2006.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  The appellant, through his 
representative, notes that the appellant had been referred to 
a residential PTSD treatment program and that failure to 
follow up a suggestion by an examining physician urging 
further medical evaluations was incompatible with VA's duty 
to assist the claimant.  The record indicates, however, that 
the appellant had applied to a VA PTSD program and in October 
2006 was still waiting to hear.  In November 2006 the veteran 
wrote that he had no additional evidence to submit and asked 
that his appeal be forwarded to the Board for a decision.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.

II. Pertinent legal criteria for service connection

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).

Service connection may also be granted if the evidence shows 
that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

When a disability is not initially manifested during service 
or within an applicable presumption period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating that the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).


III. Psychiatric disability to include  PTSD

The appellant seeks entitlement to service connection for 
PTSD.  He contends that he was involved in combat in Vietnam 
and witnessed several fellow servicemen killed.  He claims 
that in service he suffered a knee injury and was put in a 
mental ward because of his temper and told that he had 
traumatic stress syndrome.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. 3.304(f); Cohen v. Brown, 10 Vet. App 
128 (1997).  If the evidence shows that the veteran did not 
serve in combat during service, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  The veteran's testimony, 
by itself, cannot, as a matter of law, establish the 
occurrence of a non-combat stressor.  See Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Further, an opinion by a mental 
health professional based on a post-service examination of 
the veteran cannot be used to establish the occurrence of a 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); 
Cohen v. Brown, 10 Vet. App. 128 (1997).

Under the law currently in effect, a diagnosis of PTSD must 
be rendered in accordance with 38 C.F.R. § 4.125(a), which 
incorporates the provisions of the 4th Edition of the 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV).  An amendment to 38 C.F.R. § 3.304(f), effective May 7, 
2002, which pertains to evidence necessary to establish a 
stressor based on personal assault, does not change the three 
criteria noted above.  See 67 Fed. Reg. 10330-10332 (March 7, 
2002).

Service medical records are negative for any complaints, 
findings or diagnosis of PTSD or other psychiatric 
disability.  In October 1968, the appellant received a 
hardship discharge due to a medical condition of his spouse.  
At the time of his separation examination in October 1968 the 
clinical psychiatric evaluation was normal.  The Board must 
find that the service records provide evidence against this 
claim.  Additionally, service connection on a presumptive 
basis is not warranted for psychosis, as this disability was 
not shown until years after discharge from service.  
38 C.F.R. §§ 3.307, 3.309.

Service personnel records show that the appellant embarked on 
board and departed from California on May 9, 1968.  He 
arrived and disembarked at Kadena Air Force Base, Okinawa on 
May 11, 1968.  The following day, the appellant was assigned 
to HqCo, RLT-26 (Rear).  On June 4, 1968, he was medically 
evacuated to Portsmouth, Virginia, where he remained until 
his discharge in October 1968.  

According to the appellant's DD Form 214 his military 
occupational specialty was rifleman.  He had foreign service 
of 25 days and did not receive any medals or citations that 
show participation in combat activity or that he had any 
service in Vietnam.  His last duty assignment was HqCo, RLT-
26.  

VA treatment records show that in April 2000 the appellant 
was admitted to a Substance Abuse Residential Rehabilitation 
Treatment Program (SARRTP) for cocaine addiction.  When seen 
by an addiction therapist, the appellant denied having been 
treated in a hospital for psychological or emotional problems 
or as an outpatient or private patient.  He was not receiving 
a pension for a psychiatric disability.  He did not endorse 
significant psychiatric symptoms.  He had never been 
prescribed medication for psychological or emotional 
problems.  

In September 2002, the appellant presented to SARRTP and was 
evaluated to be admitted to inpatient rehabilitation.  He 
wanted to quit drinking and using crack cocaine.  The patient 
profile states that the appellant had traveled to Vietnam but 
was not involved in combat due to crush injury to testicle.  
The diagnoses on Axis I were alcohol and crack cocaine 
dependence.  A September 2002 note by an addiction therapist 
indicates diagnoses on Axis I were alcohol dependence and 
cocaine dependence.  A September 2002 note by a recreation 
therapist regarding discharge indicates that the appellant 
had been admitted to the SARRTP with a diagnosis of ETOH and 
cocaine addiction and PTSD.  

A lay statement from his wife and sister in March 2004 and 
from his wife in May 2004 contains their observations of the 
appellant's actions after he returned home from service.  
They observed that he was quite different, he began to drink, 
do drugs and show anger towards his family and friends.  
There were also times he had to go to the hospital for 
treatment because of illness from some chemicals to which he 
was exposed in Vietnam.  The appellant suffered health issues 
and behavior problems.  

The appellant wrote in August 2003 that during basic 
training, when he told his drill sergeant about the injury to 
his left index finger he was told to go back out and continue 
training-that he could do it.  Also during basic training he 
slipped on a log and hurt his groin area.  These two things 
stressed him out before he got to Vietnam.  When he got to 
Vietnam he saw three of his buddies get killed in the field.  

Records from a Vet Center show that the appellant attended 
PTSD symptomatology group therapy sessions.  His symptoms 
were thought consistent with sub clinical PTSD.  

At a VA mental health consultation in April 2005, the 
appellant described PTSD symptoms from Vietnam experiences to 
include terrible nightmares of the war and being ambushed.  
He woke up fighting.  He had depressive symptoms and anxiety 
due to hallucinations.  The diagnosis was PTSD.

At a VA C&P examination in November 2005, the examiner noted 
that he had reviewed the claims file.  The appellant reported 
that he had been suffering from symptoms since he was in 
combat in Vietnam in the late 1960's.  He reported poor sleep 
being disturbed by constant nightmares on a nightly basis, 
about being ambushed in the war and about saving a good 
friend of his with whom he shared a foxhole being killed.  He 
also reported other friends who were not as close being 
killed in fire fights.  He reported having daily intrusive 
thoughts about his combat experiences in Vietnam including 
his friend being killed and the incident where he got shot 
and wounded in the right knee.  His symptoms had been 
constant and pervasive since he was involved in combat in 
Vietnam and had been getting worse in the past few years.  He 
reported trying to cope with them by alcohol and drug use but 
had stopped doing this about 4 years earlier.  

The appellant reported that he spent a total of a month in 
Vietnam at which time he got shot in the right leg after 
which he had been medically evacuated.  He reported being 
involved in numerous fire fights and encounters during his 
month there.  The examiner noted that the appellant's 
treatment history indicated that he was first seen for mental 
problems about three years earlier outside VA and for the 
past year or so had been seen in VA.  The clinical findings 
were recorded.  The diagnosis was PTSD, chronic and severe.  
The entry on Axis IV was catastrophic due to combat 
involvement.  The examiner noted that the appellant appeared 
to be suffering from chronic and severe PTSD as evidence by 
symptoms detailed above.  

In February 2006, the appellant wrote that when he was 
attached to C Co, 1st BN, 1 Mar Div. three acquaintances were 
killed.  

VA outpatient treatment records show that the appellant 
participated in group therapy.  A psychiatry note in December 
2005 shows a diagnosis of PTSD, cocaine abuse in partial 
remission, and psychotic disorder, not otherwise specified 
(NOS).  On Axis IV it was memories of Vietnam.  When seen in 
late January 2006, March 2006, and June 2006 the appellant 
appeared better in terms of depression.  He still had 
problems with PTSD but his moods were improving.  He was 
coping better with stressors of PTSD memories and nightmares.  
The diagnosis was PTSD/psychotic disorder NOS.  On Axis IV it 
was memories of Vietnam.

The appellant was admitted into a PTSD Residential 
Rehabilitation Treatment Program (RRTP) in June 2006.  A 
psychology note the day following his admission indicated 
that due to a positive drug screen, he was discharged later 
that day.  The examiner noted that the appellant was not in 
the program long enough to obtain a full PTSD screen.  Per 
records, he had been in Vietnam for about one month before 
being medically evacuated due to a leg wound.  The appellant 
reported he had been a rifleman and went on reconnaissance 
missions.  He related that he had been in numerous firefights 
and ambushes during his time in Vietnam, witnessing both 
American soldiers and enemy killed.  The examiner noted these 
reports were consistent with previous records and previous 
records appear to support a diagnosis of PTSD.  

The examiner qualified the diagnostic impression provided due 
to the appellant only being in the program for a couple of 
days and that a full diagnostic impression had not been 
performed.  The diagnostic impression provided was based 
primarily on limited information and history and should not 
be taken as a full diagnostic picture of the appellant.  The 
diagnoses were cocaine dependence vs. cocaine abuse; PTSD, 
chronic (per history); marijuana and alcohol dependence, in 
sustained full remission.  He had an irregular discharge and 
was to complete a substance treatment program, then reapply 
for admission to the RRTP program.  

An August 2006 statement from a VA Medical Center stated that 
the appellant completed an Intensive Outpatient Program 
(OPTI) in August 2006.  It was felt that the appellant would 
benefit from additional treatment in a program such as the 
Residential PTSD program and referred the appellant for the 
program with their recommendations.  

An October 2006 entry reflects the appellant reported he had 
not heard anything from the PTSD program at Little Rock.  The 
appellant wrote in November 2006 that he had no additional 
evidence to submit and asked that his appeal be forwarded to 
the Board for a decision.

Upon careful review of this case, the Board finds that no 
competent medical evidence has been submitted to relate the 
appellant's currently diagnosed PTSD to service.  No 
available medical evidence shows that the appellant suffered 
from PTSD during service.  

The appellant contends that he served in Vietnam for 
approximately one month.  During that time he was involved in 
combat, saw fellow servicemen and the enemy killed, was 
injured and was medically evacuated.  It is undisputed that a 
lay person is competent to offer evidence as to facts within 
his personal knowledge, such as the occurrence of an in-
service injury, or symptoms.  See Washington v. Nicholson, 19 
Vet. App. 362, 368-69 (2005); Layno v. Brown, 6 Vet. App. 
465, 467-69 (1994) (lay testimony is competent if it is 
limited to matters that the witness has actually observed and 
is within the realm of the personal knowledge of the 
witness). 

The Board, however, has a duty to assess the credibility and 
weight given to evidence.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In determining whether lay evidence is satisfactory, 
the Board may consider the demeanor of the witness, internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the appellant.  See Dalton v. 
Nicholson, No. 04- 1196 (U.S. Vet. App. Feb. 16, 2007); 
Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

A review of the evidence of record finds that the appellant's 
claim that he was in combat in Vietnam and suffered an injury 
to his knee for which he was medically evacuated is not 
consistent with other evidence of record contemporaneous at 
the time.  The Board concludes that he is not a credible 
historian regarding his service and claimed injury.   

First, the evidence of record does not show that the 
appellant was in Vietnam.  Service personnel records show 
that the appellant disembarked at Kadena Air Force Base, 
Okinawa on May 11, 1968.  Although the appellant stated that 
he was with "C Co, 1st BN, 1 Mar Div." when he arrived in 
Vietnam in 1967, his service personnel records show that the 
day following his arrival he was assigned to HqCo, RLT 
(Regimental Landing Team)-26 (Rear), and according to his DD 
Form 214, his last duty assignment was HqCo, RLT-26.  He 
received no awards or ribbons which would suggest that he 
spent any time in Vietnam.  

Information in an online book regarding a history of the 
Marine Corps in 1968 states that RLT-26 remained 
administratively under 9th MAB, but, only RLT-26 remained on 
Okinawa.  The regimental command group and its three integral 
infantry battalions were in Vietnam.  U.S Marines in Vietnam 
1968:  The Definitive Year, 
http://www.ehistory.osu.edu/osu/books/1968.

The appellant claims that after having been injured in combat 
he was medically evacuated.  The service medical records show 
that he was medically evacuated but not for an injury 
incurred in combat.  The service medical records do not show 
that he was shot in the right knee or otherwise suffered an 
injury in service that required a medical evacuation.  

As shown in his service medical records, two days after he 
arrived in Okinawa the appellant was seen at a medical 
dispensary in Okinawa for evaluation due to a pre-service 
traumatic amputation of his left index finger.  It was 
determined that because of his left index finger condition 
and the fact that he was left-handed and at that time could 
not qualify with an automatic weapon using his right hand, he 
was not considered fit for duty in a combat ready or combat 
active unit.  In his status at that time, he would be a 
definite hazard to his fellow marines as well as to himself.  
It was recommended that he be medically evacuated for further 
evaluation and definitive medical/military disposition.  His 
service personnel records show that in early June, he was 
medically evacuated to Portsmouth, Virgina, for further 
evaluation and definitive medical/military disposition based 
on his left index finger condition.  On evaluation in 
Portsmouth, it was suggested that if he continued to have 
difficulty in the performance of his duties that an 
administrative separation be considered.  He was discharged 
to duty.  Based on these records which show that the 
appellant was stationed in Okinawa and two days after his 
arrival there was found in-effective for combat and medically 
evacuated to Portsmouth, Virginia, the appellant's claims 
that he was in Vietnam and in combat in Vietnam are not 
credible.  

The appellant has reported names of three people he knew who 
were killed in Vietnam.  As discussed above, the evidence of 
record does not show that the appellant was even in Vietnam, 
so his statements of having seen friends killed in the fields 
in Vietnam are not credible.

The appellant has been diagnosed with PTSD based on his 
history provided of combat experiences including by some 
examiners who have noted a review of the claims file.  We 
have determined that the appellant's reported history of 
having been in combat in Vietnam is not credible.  Thus, the 
factual premise underlying the medical opinions is called 
into question.  Although there are medical diagnoses of PTSD, 
these medical opinions are based upon a history of having 
been in combat provided by the appellant that is contradicted 
by other evidence and the medical opinions are therefore 
rejected.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 
(2005), (in evaluating medical opinion evidence, the Board 
may reject a medical opinion that is based on facts provided 
by the appellant that have been found to be inaccurate or 
that are contradicted by other facts of record).  
Accordingly, the Board finds that these medical opinions are 
not probative of a nexus between the appellant's current 
psychiatric disorder and active service.

In cases when a determination is made that the veteran did 
not "engage in combat with the enemy," or the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  In these cases, the record must contain 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  West (Carlton) v. Brown, 7 Vet. App. 70, 
76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  The 
appellant has also stated that he was stressed before he got 
to Vietnam based on having slipped on a log and hurting his 
groin area and when told to continue basic training when he 
told his drill sergeant about the pre-service injury to his 
left index finger.  A fellow serviceman wrote in August 2003 
that he was in boot camp with the appellant.  He also wrote 
that during basic training the appellant was running an 
obstacle course and slipped on a log and hurt his groin area, 
although he does not clearly state that he observed this 
incident.  However, the diagnoses of PTSD of record are not 
shown to be based on the noncombat stressors described by the 
appellant prior to going overseas.

The appellant also contends on the February to March 1969 
hospital summary for a right epididymectomy that it shows 
post traumatic stress.  He highlighted a section that he was 
very uncooperative, cursing the medical staff and on the 
night following surgery, became very hostile on the ward.  He 
was therefore discharged and his drain removed on the first 
postoperative day.  He contends that he had a spinal and with 
a spinal there is no pain.  This was four months after 
returning from Vietnam and he claims that he was stressed 
out.  As previously discussed, the evidence of record shows 
that the appellant did not serve in Vietnam and further he 
had returned to the United States in June 1968.  This medical 
evidence does not provide a link between his claimed PTSD and 
his active service.  

The Board has carefully considered the appellant's statements 
and the lay statements of his wife and daughter in 
adjudicating the issue on appeal.  Each is certainly 
competent, as a lay person, to report that as to which he has 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  They are not, however, competent to offer a medical 
opinion as to cause or etiology of the claimed disability, as 
there is no evidence of record that they have specialized 
medical knowledge.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997) (a layperson is generally not capable of opinion 
on matter requiring medical knowledge), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The lay statements are not competent medical 
evidence as to a nexus between the appellant's claimed 
current disorder of PTSD and active service, or as to claimed 
continuity of symptomatology demonstrated after service.

Based upon review of the evidence of record, the Board 
concludes that the preponderance of the evidence is against 
entitlement to service connection for PTSD.  There is no 
probative, competent medical evidence that the appellant 
currently has PTSD which has been linked to service.  In 
reaching this decision, the Board has considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).  Accordingly, the claim for service connection 
for PTSD must be denied.

IV. Groin injury and right epidectomy

The appellant seeks entitlement to service connection for a 
groin injury and right epidectomy claimed as a groin injury 
that occurred in October 1968.  Later he claimed that he 
suffered a groin injury during basic training in 1967.   
 
The appellant wrote in October 2002 that in service in basic 
training in 1967 at Paris Island he was running an obstacle 
course and he slipped and straddled a log and hurt his groin.  
His testicles were swollen and he was sent to sick bay and 
given medication.  He finished the training and was sent to 
Camp LeJeune where he again went to sick bay for swollen 
testicles which were bothering him.  He was given medication.  
He later was transferred to another Camp in California and 
was shipped to Vietnam.  He was hit in the knee and went to a 
hospital in Saigon.  From there he was sent to Maryland to a 
hospital on the base after which he was at Portsmouth, 
Virginia until he was discharged.  Post service, when he was 
at home his testicles became swollen and were painful so he 
went to the hospital.  He had surgery on the right testicle.

Service medical records show that in April 1968, the 
appellant complained of urethral discharge.  The impression 
was "RPR", (a test for syphilis); a gram stain revealed 
findings which resembled N. gonorrhea.  He was given an 
interview and medication was prescribed.  In August 1968 the 
appellant spilled kerosene on his genital area which then had 
a burning sensation.  There was slight redness and 
hydrocortisone cream was prescribed.  At his separation 
examination, the clinical evaluation for his genito-urinary 
system was normal.  The Board must find that the service 
records provide evidence against this claim.

The appellant contends that according to the report dated in 
May 1968, (when he was medically evacuated to continental 
United States) he should have received a medical discharge 
instead of a hardship discharge.  According to the evidence 
of record, the appellant did not receive a medical discharge 
for the left index finger for which he was medically 
evacuated for further evaluation as to service fitness as he 
was found fit for duty.  Subsequently in October 1968 he 
received a hardship discharge for a medical condition of his 
wife.  

Post service, the appellant was hospitalized in February 1969 
for epididymitis and a right epididymectomy.  A hospital 
summary indicates that the appellant had sudden onset of 
right testicular pain one day prior to admission.  He had 
seen a private physician who diagnosed epididymitis and 
referred him to VA for treatment.  A right epididymectomy and 
hydrocelectomy were performed.  

VA treatment records show that in November 2000 the appellant 
sought emergency treatment with complaint of pain in his left 
groin.  He also had some tenderness in the right groin, 
status post right orchiectomy.  He felt the same as he did 
when his right testicle was removed 20 to 30 years earlier.  
The pain had been present for two to three weeks and he had 
similar pain in the left testicle about 10 years earlier.  
The history indicated a right orchiectomy in 1969, secondary 
to rupture during obstacle course trauma.  The history in 
December 2000 also indicated a right orchiectomy in 1969 
secondary to rupture during obstacle course trauma with the 
addition of "(?PARTIAL ORCH.)"   After treatment his 
scrotal pain was much better.  

In April 2002 the appellant was seen in the emergency room 
for complaints of pain in his right testicle.  He gave a 
history of excision of chronic post traumatic right 
epididymitis 20 years earlier while in service with 
chronically recurring pains in his right testicle since.  The 
right was atrophic with exaggerated tenderness, smooth 
without appreciable swelling or palpable masses.  The 
assessment was right orchalgia by history-the examiner noted 
that he gave the appellant the benefit of the doubt.  In 
August 2002 the appellant again complained of right scrotal 
pains that were off and on, worse and without change since he 
had been seen in April 2002.  There was no change from the 
examination in April 2002.  The assessment was chronic 
orchalgia.

The appellant claims that in service in April 1968 he 
complained of urethral discharge and that a urethral 
discharge is not normal.  The appellant contends that this 
shows he had testicle problems in service.  He implies that 
the surgery 10 months later was related to the urethral 
discharge shown in service.  According to the service medical 
records testing of the urethral discharge suggested N. 
gonorrhea for which he received an interview with a medical 
professional who then prescribed medication.  

A fellow serviceman wrote in August 2003 that he and the 
appellant were at boot camp together and that during basic 
training the appellant was running an obstacle course and 
slipped on a log and hurt his groin area.  

In April 2004, the appellant's mother and sister wrote with 
their observations of the appellant after he returned home 
from service.  He was quite different, he began to drink, do 
drugs and show anger towards his family and friends.  There 
were also times he had to go to the hospital for treatment 
because of illness from some chemicals to which he was 
exposed in Vietnam.  The appellant suffered health issues and 
behavior problems.  

VA outpatient treatment records from 2002 forward show that 
he was followed for chronic right testicular pain.  

Based upon review of the evidence of record, the Board 
concludes that the preponderance of the evidence is against 
entitlement to service connection for residuals of a groin 
injury and right epidymectomy.  

The appellant is competent to testify to factual matters of 
which he had first-hand knowledge such as falling on a log 
and suffering a groin injury and seeking treatment in 
service.  In addition, a fellow serviceman wrote that the 
appellant suffered a groin injury during basic training, 
although it is not clear if he actually witnessed the 
accident.  However, service medical records to include the 
separation examination are negative for complaints, findings 
or diagnosis of a groin injury.  The urethral discharge shown 
in service in April 1968 was related to a finding of N. 
gonorrhea.  This contradicts the credibility of the 
appellant's statements.  He is competent to provide a history 
of obstacle course trauma but not credible to diagnose a 
rupture secondary to the trauma.  In addition, if the 
appellant had suffered a crush injury or rupture of his right 
testicle as claimed in later medical records, this type of 
serious injury would seem likely to have been recorded at his 
separation examination, if not earlier.  Moreover, the 
medical records in February 1969 do not reference a prior 
groin injury but rather sudden onset one day prior to 
admission of right testicular pain.  This medical evidence 
does not link the right testicular pain to an incident in 
service to include urethral discharge or a claimed groin 
injury. 

The Board has carefully considered the appellant's, his wife 
and sister's, and a fellow serviceman's contentions.  They 
are competent, as a layperson, to report that as to which 
each has personal knowledge.  See Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  They are not, however, competent to offer a 
medical opinion as to cause or etiology of the claimed 
disability, as there is no evidence of record that they have 
specialized medical knowledge.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opinion on matter requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Their statements therefore are not 
competent medical evidence of a nexus (that is, a causal 
link) between residuals of a groin injury and right 
epidymectomy and active service.  

In sum, there is no probative, competent medical evidence 
that the appellant currently has residuals of a groin injury 
and right epidymectomy which have been linked to service.  In 
reaching this decision, the Board has considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).  Accordingly, the claim for service connection 
for residuals of a groin injury with right epididymectomy 
must be denied.


ORDER

Entitlement to service connection for psychiatric disability 
to include PTSD is denied.

Entitlement to service connection for residuals of groin 
injury and right epidectomy is denied. 



____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


